Order entered July 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01199-CR

                                 MARK MCCAY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-00694-K

                                           ORDER
This appeal has been pending for two years. On April 4, 2014, the Court adopted the trial court’s

findings regarding the missing portions of the record. We ordered court reporter Janice Garrett

to do two things with regards to the missing portions of the record: (1) file, by JUNE 2, 2014,

all of the records, including exhibits, that were identified as having been recorded by Janice

Garrett; and (2) forward a copy of the April 4, 2014 order to court reporter Linda Vera by Friday,

April 11, 2014, and notify Ms. Vera that the records of the January 11, 2008 and February 15,

2008 hearings must be prepared and must be included in the record to be filed by June 2, 2014.

       On May 20, 2014, Ms. Garrett filed a one-volume reporter’s record from a November 17,

2007 hearing. On July 7, 2014, Ms. Vera filed a one-volume reporter’s record from the January

11, 2008 hearing. To date, we have not received the reporter’s records of any of the other
hearings identified as having been recorded, nor have we received a supplemental record

containing State’s Exhibit no. 5 and Defenses Exhibits 7 and 8. This appeal cannot proceed until

all of the missing portions of the record have been filed.

        Accordingly, this Court ORDERS court reporter Janice Garrett to file, by JULY 24,

2014, all of the remaining portions of the reporter’s record, including all exhibits, that were

identified in the April 4, 2014 order. We further ORDER Ms. Garrett to include with the record

filed on July 24, 2014 the portions of the record prepared by Linda Vera. If the Court does not

receive the complete reporter’s record by the date specified, the Court will utilize the available

remedies, including ordering that Janice Garrett and Linda Vera surrender their notes of the

hearings to the trial court for transcription by another court reporter.

        We further ORDER that Janice Garrett not sit as a court reporter until she has filed the

complete record as required by this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominque Collins, Presiding Judge, Criminal District Court No. 4; Charon Evans,

Official Court Reporter, Criminal District Court No. 4; Janice Garrett, court reporter; and

counsel for all parties.


                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE